Citation Nr: 1446269	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-12 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1955 to February 1975.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs Regional Office (RO) in St. Paul, Minnesota.  

The Veteran presented testimony at a Videoconference hearing before the undersigned acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims folder.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for prostate cancer on the basis of exposure to herbicides during service in Thailand and briefly in the Republic of Vietnam.  In its December 2013 remand, the Board requested that the RO/Appeal Management Center (AMC) request that the Veteran provide approximate dates and times during which he claims to have been in-country Vietnam and then send a request to the Joint Services Record Research Center (JSRRC) or any other appropriate agency that would verify the Veteran's presence on the landmass of Vietnam during layovers enroute to or from Thailand.  
In March 2014, the AMC sent the Veteran a letter which requested the approximate dates and times during which he was in-country Vietnam.  That same month, the Veteran responded that the approximate dates he was in Vietnam were February 1966 to March 1966.  The AMC sent the Veteran another letter which requested: (1) the dates of his stopover in Vietnam (narrowed down to a 60 day time frame) and (2) whether the Veteran's flight was a military or commercial plane and the flight number.  The Veteran did not respond to the second letter and the AMC did not request any information from the JSRRC regarding the Veteran's in-country Vietnam service.  

The Board notes that the Veteran originally responded to the AMC's request for the dates in which he claims to have been in Vietnam (February 1, 1966 to March 1, 1966) and the AMC requested that he narrow down the time to a 60 day time frame.  However, the time frame in which the Veteran quoted complied with the AMC's second request for a 60 day time frame.  Although he did not respond to the second request for the type of flight and flight number on which he travelled, it is unclear as to why the AMC did not attempt to verify the Veteran's in-country service based on the information the Veteran previously provided.  Consequently, yet another remand to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

The Veteran should be given another opportunity to verify whether his flight was a military or commercial plane and the flight number.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  In regard to his claimed exposure to herbicides during a stopover in Vietnam, request that the Veteran verify whether his flight was a military or commercial plane and the flight number. 

2.  Then, send a request to the JSRRC or any other appropriate agency for any records that would verify the Veteran's presence on the landmass of Vietnam during layovers enroute to or from Thailand.  The request must include both the 6236th Combat Support Group and the 355th Supply Squadron.  

3.  Thereafter, the RO/AMC should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



